Citation Nr: 0012133	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-42 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for chronic asthma and 
chronic obstructive pulmonary disease (COPD), to include as 
due to claimed exposure to mustard gas.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to May 
1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1993 rating decision of the 
RO.  

In June 1997, the Board remanded this matter for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained. 

2.  The evidence of record does not establish that the 
veteran was exposed to mustard gas during his military 
service.  

3.  The veteran did not demonstrate lung disability 
manifested by asthma or COPD in service or for many years 
thereafter.  

4.  No competent evidence has been presented to establish 
that the veteran suffers from lung disability manifested by 
asthma or COPD due to disease or injury which was incurred in 
or aggravated by service.  






CONCLUSION OF LAW

The veteran's asthma and COPD were not incurred in or 
aggravated by service; nor may either be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.316 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, in accordance 
with Pearlman v. West, 11 Vet. App. 443 (1998), the veteran's 
present claim of service connection for asthma and COPD due 
to mustard gas exposure is well grounded.  In Pearlman, the 
Court held that 38 C.F.R. § 3.316 created a relaxed standard 
for well grounding such claims because World War II mustard 
gas testing was classified and records associated with these 
tests were generally unavailable.  The Court specifically 
held that, for purposes of submitting a well-grounded claim 
related to exposure to toxic gases under 38 C.F.R. § 3.316, 
the Board must assume that lay testimony of a veteran 
regarding exposure is true.  Accordingly, the Board finds 
that the veteran's claim of service connection for COPD due 
to exposure to mustard gas is well grounded.  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
exposure to specified vesicant agents during active military 
service together with the subsequent development of certain 
disabilities is sufficient to establish service connection 
for those disabilities.  38 C.F.R. § 3.316.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski,  1 Vet. App. 
49 (1990).  

The veteran contends that he was exposed to mustard gas 
during service and that the exposure caused his chronic 
asthma and COPD.  The veteran testified at a personal hearing 
at the RO in July 1994, that, while stationed with the Yankee 
Division at Camp Edwards, Massachusetts, he underwent full 
body exposure mustard gas testing.  According to the veteran, 
he was specifically involved in testing German mustard gas 
"captured" in World War I.  He also related his breathing 
problems to sleeping on the ground, hiking for long 
distances, and "having cold air hitting [him] at the same 
time as sweat rolling down [his] back."  

Having carefully reviewed the entire evidentiary record, the 
Board finds that the veteran was not exposed to a specified 
vesicant agent during his period of service.  In this regard, 
the Board has considered the veteran's statements that, 
during his service, he was exposed to mustard gas during the 
initial stages of his military training.  

The Board notes that information received from the National 
Personnel Records Center was negative for documentation 
confirming that the veteran might have had any exposure to 
mustard gas.  

In addition, other attempts to confirm the veteran's exposure 
to specified vesicant agents through contact with the U.S. 
Army Soldier and Biological Chemical Command (formerly the 
U.S. Army Chemical and Biological Defense Command) (CBDCOM) 
were also unavailing.  According to information contained in 
a December 1998 letter, CBDCOM had no records of German 
mustard agent being tested in any training exercise.  
Furthermore, CBDCOM had no indication that basic trainees 
were ever used in human experimentation; however, on at least 
one occasion, basic trainees did enter a gas chamber which 
contained either chlorine or tear gas.  Finally, it was noted 
that the veteran's name did not appear on the list of those 
soldiers known to be human volunteers.  

There is no evidentiary basis whatsoever to support the 
veteran's assertions that he was actually exposed to a 
specified vesicant agent in service.  In this regard, these 
assertions are beyond the competence of the veteran in this 
case.  King v. Brown, 5 Vet. App. 19 (1993).  Under these 
circumstances, a presumptive allowance of service connection 
for asthma and COPD is not warranted.  

A careful review of the veteran's service medical records 
also shows that the veteran was treated on several occasions 
for acute episodes of pharyngitis in service.  

However, the veteran was afforded a VA examination in June 
1949 which showed his respiratory system to be normal.  VA 
examination conducted in June 1993 resulted in a diagnosis of 
chronic asthma, but offered no opinion as to etiology.  

The Board notes that the veteran was to be afforded another 
VA examination pursuant to its remand dated in June 1997; 
however, in January 1999, the director of the Odd Fellows 
Home where the veteran resides informed the RO that the 
veteran was unable to travel due to his health and requested 
that the examination be canceled.  

The veteran submitted a substantial amount of private medical 
records in support of his claim.  These records include 
documentation of an initial diagnosis of COPD in 1981.  In 
addition, the veteran also submitted numerous articles and 
informational publications on diseases of the lung.  

Although the veteran has submitted sufficient evidence to 
show that he currently suffers from lung disability, no 
competent evidence has been submitted to support his lay 
assertions that this disability is due to a disease or injury 
which was incurred in or aggravated by service.  The veteran, 
as a lay person, is not competent to offer opinions as to the 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In light of the above, the Board finds that the preponderance 
of the evidence is against a determination that the veteran's 
chronic asthma and COPD is the likely result of claimed 
mustard gas exposure or due to other disease or injury which 
was incurred in or aggravated by service.  Hence, service 
connection for chronic asthma and COPD must be denied.  



ORDER

Service connection for chronic asthma and COPD, to include as 
due to the exposure to mustard gas is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

